United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2510
                                   ___________

American Cyanamid Company,              *
a Corporation,                          *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
St. Louis University, a Corporation,    * [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: December 28, 1999
                             Filed: January 14, 2000
                                 ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       American Cyanamid Company appeals from the district court’s1 adverse grant
of summary judgment in its declaratory judgment action seeking to determine whether
Mo. Rev. Stat. § 537.060 (1994) bars an action for contribution against Cyanamid by
Saint Louis University. After de novo review, see Brown v. Home Ins. Co., 176 F.3d
1102, 1105 (8th Cir. 1999), we conclude the district court’s judgment was proper for



      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
the reasons stated in its thorough opinion. Accordingly, we affirm. See 8th Cir. R.
47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-